247 S.E.2d 38 (1978)
38 N.C. App. 48
STATE of North Carolina
v.
Wayne Haywood BROOKS.
No. 7829SC296.
Court of Appeals of North Carolina.
September 5, 1978.
*39 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Robert G. Webb, Raleigh, for the State.
J. H. Burwell, Jr., Rutherfordton, for defendant-appellant.
MITCHELL, Judge.
The defendant assigns as error the trial court's denial of his motion to dismiss at the close of the State's evidence. In support of this assignment, the defendant contends that it was error for the trial court to permit his conviction based solely upon the uncorroborated testimony of an accomplice. We do not agree.
At common law it is well settled that the testimony of an accomplice, although entirely without corroboration, will support a conviction of one accused of a crime. Caminetti v. United States, 242 U.S. 470, 37 S.Ct. 192, 61 L.Ed. 442 (1917); 30 Am.Jur.2d, Evidence, § 1151, p. 327. In this jurisdiction the common law rule to this effect has been adopted and is to be applied by the trial courts. State v. Bailey, 254 N.C. 380, 119 S.E.2d 165 (1961) (obiter dictum); State v. Shaft, 166 N.C. 407, 81 S.E. 932 (1914) (same); State v. Haney, 19 N.C. 390, 397-99 (1837). This assignment is, therefore, without merit and overruled.
The defendant acting pro se has prepared five assignments of error and supporting arguments which his counsel has included in his brief. Among these, the defendant contends that he was denied adequate assistance of counsel in the preparation of his defense and at trial. Usually this issue arises during post conviction proceedings. It may however be considered on direct appeal, and for purposes of judicial efficiency we consider it here. The alleged incompetency of counsel for a defendant does not constitute a denial of constitutional right unless the defendant's representation by counsel is so lacking as to make the trial a farce and a mockery of justice. State v. Sneed, 284 N.C. 606, 201 S.E.2d 867 (1974). Here, the State presented evidence through an accomplice that the defendant committed the acts alleged in the indictments. The defendant testified to the contrary. The jury apparently believed the State's evidence, and nothing in the record tends in any way to indicate incompetence of counsel or that the trial was a farce or mockery of justice. This assignment of error is without merit and is overruled.
We have also reviewed the other assignments of error presented by the defendant pro se and find them to be unsupported by the record on appeal and without merit. The defendant received a fair trial free from prejudicial error and we find
No error.
VAUGHN and MARTIN, JJ., concur.